t c no united_states tax_court thomas l freytag and sharon n freytag petitioners v commissioner of internal revenue respondent docket no filed date r issued a notice_of_deficiency to ps for the taxable years and ps filed a petition with this court and subsequently filed a petition in bankruptcy with the bankruptcy court r filed proofs of claim for the taxable years and pursuant to u s c sec_505 bankruptcy code p sharon filed an objection to r's proofs of claim on the grounds that she is an innocent spouse pursuant to sec_6013 i r c and sec of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 the bankruptcy court determined inter alia that p sharon was not a so- called innocent spouse and was liable for the taxes for and p sharon moves to dismiss this case for lack of jurisdiction held this court has jurisdiction 23_tc_8 and valley die cast corp v commissioner tcmemo_1983_103 distinguished held further the period of limitations for making an assessment has not expired held further under the principles of res_judicata a decision will be entered consistent with the determinations of the bankruptcy court william d elliott for petitioner sharon n freytag james r turton for respondent opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge powell special_trial_judge this matter is before the court on the motion for summary_judgment of petitioner sharon n freytag mrs freytag or petitioner filed date the facts may be summarized as follows by notice_of_deficiency issued date respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows year deficiency sec_6653 sec_6653 additions to tax dollar_figure big_number big_number dollar_figure big_number of the interest big_number due on dollar_figure of the interest due on dollar_figure on date petitioners filed a petition for redetermination of the deficiencies and additions to tax at unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure that time petitioners were husband and wife and resided in dallas texas respondent filed an answer to the petition on date the primary issue involved deductions claimed for losses on transactions between petitioner thomas l freytag mr freytag and first western government securities inc first western at that time there were more than big_number cases involving the same issues test cases had been selected and this case was held in abeyance the first western issues were resolved in 89_tc_849 affd 904_f2d_1011 5th cir affd on other grounds 501_us_868 on date petitioners filed a petition in the u s bankruptcy court for the northern district of texas dallas division respondent filed a proof_of_claim that was amended several times to include inter alia the income taxes and additions to tax for the years at issue in this case respondent notified the court of the bankruptcy proceedings and pursuant to u s c sec_362 bankruptcy code this court on date stayed all proceedings in this case in the bankruptcy court mrs freytag objected to respondent's amended proofs of claim she did not contest the underlying deficiencies for and and the parties stipulated that the challenged deductions for and were in fact grossly erroneous and had no basis in fact or law see freytag v commissioner supra rather she sought a determination from that court that she was not liable for the taxes and addition to taxes at issue solely because she was an innocent spouse under sec_6013 and section of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 on date the bankruptcy court issued a memorandum opinion regarding sharon n freytag's objection to irs claim the court stated that it could find no reason why it would be inequitable to hold sharon liable for the consequences of the understatements it accordingly decided that mrs freytag was liable for the taxes for and and could not rely successfully upon the innocent spouse defense on date the bankruptcy court entered an agreed order pertaining to dischargeability in which it discharged penalties and interest on penalties claimed by the irs for the freytags' taxable years penalty interest imposed by sec_6621 to the extent it exceeded the normal rate of interest and dollar_figure in tax and dollar_figure in interest for the year with regard to the amounts not discharged the parties seem to agree that while no dollar amount was stated in the order the amount of the tax debts for and could be determined by reference to that order and the proof_of_claim as amended for the years at issue in this case in view of the bankruptcy court's order of discharge this court lifted the stay of proceedings on date petitioner filed a motion for summary_judgment asking that this case be dismissed for lack of subject matter jurisdiction consistent with the order of the bankruptcy court mr freytag and respondent filed a stipulation of settled issues in which it is agreed that there is no deficiency for there are no additions to tax for the years and and there are deficiencies in the amounts of dollar_figure and dollar_figure for the years and respectively summary_judgment rule provides that either party may move for summary_judgment on all or any part of the legal issues in controversy where there is no genuine issue as to any material fact and a decision may be entered as a matter of law as we understand mrs freytag's position she does not seek an entry of a decision but rather a dismissal of the case for lack of jurisdiction with respect to her summary_judgment therefore would not be an appropriate vehicle to obtain the relief that she seeks nonetheless as we shall see there is an aspect of petitioner's argument that is appropriate for summary_judgment resolution in these circumstances initially for discussion purposes we treat petitioner's motion as a motion to dismiss for lack of jurisdiction which we deny and then proceed with an analysis for the proper disposition of this case jurisdiction of the tax_court as a general proposition this court has jurisdiction to redetermine a taxpayer's federal tax_liabilities as long as respondent has sent the taxpayer a valid notice_of_deficiency and the taxpayer has filed a timely petition in this court to review the deficiencies asserted in the notice sec_6212 and sec_6213 gustafson v commissioner 97_tc_85 sec_6213 further provides that in general the filing of such a petition prevents the assessment or collection of the taxes at issue while the normal period of limitations within which an assessment may be made expire sec_3 years after the return was filed sec_6501 sec_6503 provides that the period of limitations is suspended for the period that there is a proceeding in the tax_court and for days after the decision of the tax_court becomes final a proceeding before the tax_court is an in personam action 151_f2d_976 2d cir affg a memorandum opinion of this court dated date 104_tc_221 furthermore once this court acquires jurisdiction over the dispute between a taxpayer and respondent that jurisdiction remains unimpaired until the controversy is decided 57_tc_720 affd 507_f2d_406 2d cir see also sec_7459 if a case is dismissed the decision will be entered in the amount determined by the secretary if after this court acquires jurisdiction over a controversy the petitioner files a petition in the bankruptcy court u s c sec_362 bankruptcy code provides that a petition filed operates as a stay applicable to all entities including the commencement or continuation of a proceeding before the united_states tax_court at the request of a party in interest the bankruptcy court may lift the stay see u s c sec_362 e and f and unless previously lifted such a stay terminates at the earliest of the closing or dismissal of the bankruptcy case or at the time a discharge is granted or denied to an individual u s c sec_362 96_tc_10 once a stay has been lifted or terminated this court will proceed to resolve the dispute unless a stay is affirmatively reimposed by the bankruptcy court 105_tc_387 however u s c sec_505 provides except as provided in u s c sec_505 the bankruptcy court may determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction u s c sec_505 restricts the bankruptcy court's authorization to determine tax_liability to cases which were not adjudicated by a judicial or administrative tribunal before the commencement of the bankruptcy case the enactment of u s c sec_362 and sec_505 was part of the major reform of the bankruptcy laws accomplished by the bankruptcy reform act of publaw_95_598 92_stat_2549 the legislative_history clearly shows that congress understood that the bankruptcy courts and this court would have concurrent jurisdiction in cases regarding common issues of federal tax_liability of bankrupts who are properly before both courts 974_f2d_514 4th cir if the bankruptcy court first decides the common tax issue its decision is to be binding under principles of res_judicata upon this court the bankruptcy judge will have authority to determine which court will determine the merits of the tax claim both as to claims against the estate and claims against the debtor concerning his personal liability for nondischargeable taxes thus the bankruptcy judge can either rule on the merits of the claim and continue the stay on any pending tax_court proceeding or lift the stay if he rules on the merits of the complaint before the decision of the tax_court is prior to the enactment of the bankruptcy reform act of publaw_95_598 92_stat_2549 the house and the senate formulated different proposals as to how the bankruptcy laws should be revised and a compromise bill was eventually entered into law see collier collier on bankruptcy pars dollar_figure and dollar_figure 15th ed no formal conference was held to formulate the compromise bill but the sponsors of the bill issued extensive comments which served in the place of a conference committee report cong rec representative edwards cong rec senator deconcini see generally kennedy foreword a brief history of the bankruptcy reform act n c l rev those comments provide persuasive evidence of congress' intent when it enacted u s c sec_362 and sec_505 see 496_us_53 n 974_f2d_514 4th cir reached the bankruptcy court's decision would bind the debtor as to nondischargeable taxes and the tax_court would be governed by that decision under principles of res_judicata cong rec representative edwards cong rec senator deconcini emphasis added there is nothing in the internal_revenue_code the bankruptcy code or their legislative histories that remotely suggests that by ruling on the merits of a tax dispute the bankruptcy court ousts the tax_court of jurisdiction over a case that is pending before it cf united_states v wilson supra rather it is clear that the principles of issue preclusion or res_judicata would apply to avoid duplicative litigation irrespective of other arguments that may be made this court still retains in personam jurisdiction over petitioner and subject matter jurisdiction over her dispute with respondent period of limitations and jurisdiction as we understand petitioner's reasoning seems to be based upon an assumption that the judgment of the bankruptcy court constitutes a bar to the making of an assessment of the taxes at issue at the date hearing on this motion petitioner's counsel explained sec_505 of the bankruptcy code is specific and clear following determination compare sec_7422 which provides that if prior to the hearing of a refund_suit the secretary issues a notice_of_deficiency for the same year and the taxpayer files a petition with the tax_court the court before which the suit was pending shall lose jurisdiction to whatever extent jurisdiction is acquired by the tax_court by the bankruptcy court the irs should have assessed they sic didn't they sic are now out of time the running of the period of limitations is a defense to a claim and it is not a jurisdictional matter see eg 12_tc_246 affd 181_f2d_17 5th cir it however may be argued that if indeed the period of limitations had run this court should enter a decision that there are no deficiencies due from petitioner sec_7459 provides that if the assessment or collection of any_tax is barred by any statute_of_limitations the decision of the tax_court to that effect shall be considered as its decision that there is no deficiency in respect to such tax the genesis of petitioner's argument lies in sec_6871 and sec_11 u s c sec_505 sec_6871 provides-- any deficiency together with all interest additional_amounts and additions to the tax provided by law determined by the secretary in respect of a tax imposed by subtitle a or b on-- u s c sec_505 provides notwithstanding sec_362 of this title after determination by the bankruptcy court of a tax under this section the governmental_unit charged with responsibility for collection of such tax may assess such tax against the estate the debtor or a successor to the debtor as the case may be subject_to any otherwise applicable law congress subsequently applied the principles of u s c sec_505 more specifically to federal tax proceedings when it enacted sec_6871 the debtor's estate in a case under title of the united_states_code or the debtor but only if liability for such tax has become res_judicata pursuant to a determination in a case under title of the united_states_code may despite the restrictions imposed by sec_6213 on assessments be immediately assessed if such deficiency has not theretofore been assessed in accordance with law sec_6871 was enacted as part of the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3389 its enactment reflects congress' belief that the provisions of the internal_revenue_code relating to assessment and collection procedures should be coordinated with rules enacted in the new bankruptcy statute pub l for determination of tax_liabilities in bankruptcy cases s rept pincite 1980_2_cb_620 sec_6871 is derived from current u s c sec_505 the use of the word may in both statutes is generally interpreted to be permissive and not mandatory see 461_us_677 read in this light sec_6871 establishes when an assessment of tax_liabilities may be made with respect to a taxpayer who has sought relief both here and in the bankruptcy court in all events sec_6871 does not purport to establish when respondent must assess the taxes that limitation is set forth in sec_6503 specifically sec_6503 provides that the limitations_period shall be suspended for the period during which the secretary is prohibited from making the assessment or from collecting by levy or a proceeding in court and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter emphasis added the result of the statutory design is that even when the bankruptcy court has determined liabilities that are also at issue in a case before this court while an assessment may be made earlier the time within which respondent must assess those liabilities is suspended until the decision of this court becomes final petitioner relies on valley die cast corp v commissioner tcmemo_1983_103 in that case decided under the old bankruptcy act and before the bankruptcy code was enacted the internal_revenue_code describes the finality of our decisions in considerable detail sec_7481 provides that a decision of the tax_court shall become final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7483 provides that review of a decision of the tax_court shall be obtained by filing a notice of appeal with the clerk of the tax_court within days after the decision of the tax_court is entered putting sec_7481 and sec_7483 together a decision of the tax_court if unappealed becomes final for purposes of sec_7481 and hence final within the meaning of sec_6503 sec_90 days after the decision is entered additionally our rules provide that a decision may be based upon a dismissal rule d provides that a decision rendered upon a default or in consequence of a dismissal other than a dismissal for lack of jurisdiction shall operate as an adjudication on the merits bankruptcy reform act of publaw_95_598 stat we held that where a bankruptcy court had decided all the issues that were before the tax_court and the taxes had been assessed the case should be dismissed for lack of jurisdiction in reaching this result we relied upon 23_tc_8 to understand the holdings in these cases it is necessary to also understand the statutory context in which they arise prior to the bankruptcy_tax_act_of_1980 publaw_96_ 94_stat_3389 sec_6871 sec_6871 provided inter alia a immediate_assessment --upon the adjudication of bankruptcy of any taxpayer in any liquidating proceeding any deficiency shall despite the restrictions imposed by sec_6213 upon assessments be immediately assessed in accordance with law b claim filed despite pendency of tax_court proceeding --in the case of a tax claims for the deficiency may be presented for adjudication to the court before which the bankruptcy proceeding is pending despite the pendency of proceedings for the redetermination of the deficiency in pursuance of a petition to the tax_court emphasis added the result in both valley die cast corp and comas inc was based on the peculiarities of the old bankruptcy act and the pre- version of sec_6871 that are summarized in 1a collier collier on bankruptcy par pincite 15th ed once a bankruptcy case was filed there was no automatic_stay and the irs had the power to assess income_tax liabilities against the bankrupt this concept of immediate_assessment was detrimental to the bankrupt taxpayer because it took away the power of the tax_court to pass on tax issues after immediate_assessment the tax_court had no jurisdiction over the bankrupt's tax_liabilities the bankrupt's right to invoke the jurisdiction of the bankruptcy court was available after immediate_assessment of tax by the irs but the ruling of the bankruptcy court had a limited effect on the irs the irs could proceed after the immediate_assessment of the tax to collect the tax by levy and distraint on the bankrupt's property and could seize and sell assets in which the bankrupt had an interest as the court in 334_f2d_339 5th cir explained the pre-1980 sec_6871 was meant to take jurisdiction of a pending case from the tax_court once a tax claim has been asserted and allowed in a bankruptcy proceeding neither the language of the code nor the sense of the situation suggests that any of the procedure of sec_6213 again becomes prerequisite to the establishment and collection of that particular tax_liability id pincite quoting 316_f2d_521 3d cir this results however from the pre-1980 version of sec_6871 and the intricacies of the bankruptcy act on the other hand the present bankruptcy code merely stays tax_court proceedings while the case is processed by the bankruptcy court see u s c sec_362 c c thereafter the rules of res_judicata are applicable as discussed infra furthermore even if this court lacked subject matter jurisdiction that fact would not affect the suspension of the period of limitations for assessment there was still a petition before this court with respect to the deficiencies for and consequently the period of limitations under sec_6503 was still tolled 208_f2d_471 4th cir affg 18_tc_217 68_f2d_46 2d cir affg 27_bta_247 46_tc_56 in sum this court still has jurisdiction over this case and the period of limitations on making an assessment has not run we turn next to the proper disposition of the case res_judicata for purposes of our discussion here the term res_judicata encompasses total res_judicata or claim preclusion and partial res_judicata or issue preclusion see 104_tc_221 and cases cited therein c laim preclusion prevents a party from asserting a claim that has been or should have been the subject of prior litigation id pincite issue preclusion is when an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action id pincite quoting restatement judgment sec_2d sec_27 we need not differentiate between the two concepts here since all of the issues were before the bankruptcy court the meaning and scope of the doctrine_of res_judicata has been described by the supreme court as follows the general_rule of res_judicata applies to repetitious suits involving the same cause of action it rests upon considerations of economy of judicial time and public policy favoring the establishment of certainty in legal relations continued in this case under u s c sec_505 the bankruptcy court determined the liability of petitioner for the federal taxes and additions to tax asserted in respondent's notice_of_deficiency and in respondent's amended proofs of claim petitioner did not dispute the underlying deficiencies and the court rejected the only opposition raised by petitioner to respondent's claims when it found that petitioner was not an innocent spouse petitioner's motion is based upon the premise that the bankruptcy court has resolved every issue in the matter before us from this record we agree with that premise in general but petitioner then argues that the bankruptcy court's determination of these matters terminated the jurisdiction of this court the doctrine_of res_judicata operates not as a jurisdictional bar but by way of estoppel 50_tc_963 this characteristic of continued the rule provides that when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose the judgment puts an end to the cause of action which cannot again be brought into litigation between the parties upon any ground whatever absent fraud or some other factor invalidating the judgment 333_us_591 citations omitted an affirmative defense is antithetical to the principle that questions concerning the court's jurisdiction can be raised at any time even after the case is tried and briefed and even by the court sua sponte gustafson v commissioner 97_tc_85 citing 96_tc_10 88_tc_1063 n as our discussion indicates however there appears to be little reason to continue this case the bankruptcy court has decided all issues of fact and law and we are bound to those findings by the principle of res_judicata that court expunged the liability for and the additions to tax for and it further held that petitioner was liable for the deficiencies for and consistent with the order of the bankruptcy court mr freytag and respondent have filed a stipulation of settled issues in which it is agreed that there is no deficiency for there are no additions to tax for the years and and there are deficiencies in the amounts of dollar_figure and dollar_figure for the years and respectively in view of the foregoing an order and decision will be entered denying petitioner's motion for summary_judgment and the decision entered will be consistent with the order of the bankruptcy court
